 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                  ***
 7    RICK ERDMANN,                                          Case No. 2:17-cv-02383-JAD-PAL
 8                                          Plaintiff,
 9           v.                                                            ORDER

10    LINCOLN NATIONAL LIFE INSURANCE                            (Mot. to Seal – ECF No. 40)
      COMPANY,
11
                                          Defendant.
12

13          This matter is before the court on Defendant Lincoln National Life Insurance Company’s
14   (“Lincoln National”) Unopposed Motion to Permit Filing of Unredacted Administrative Record
15   on CD Under Seal (ECF No. 40). This motion is referred to the undersigned pursuant to 28 U.S.C.
16   § 636(b)(1)(A) and LR IB 1-3 of the Local Rules of Practice.
17          This case arises from Plaintiff’s claim to recover benefits under an insurance policy
18   governed by the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C. §§ 1001–1461.
19   The motion asserts that Lincoln National compiled an Administrative Record containing 4,428
20   pages of documents in the course of administering Plaintiff’s claim. Many of the documents
21   contain Plaintiff’s confidential and sensitive financial, medical, and personally identifying
22   information. Thus, Lincoln National asks the court for permission to “file in unredacted form the
23   non-privileged portions of its Administrative Record on CD under seal in lieu of electronic filing.”
24   Mot. at 2. This request is made “in light of the size of the Administrative Record and to prevent
25   public disclosure of Plaintiff’s confidential information.” Id.; see also Decl. of Wendy Furman
26   (ECF No. 40-1). Plaintiff does not object to Lincoln National’s request, and both parties will rely
27   on the Bates-stamped Administrative Record in filing their dispositive motions, which are due
28   November 13, 2018.
                                                         1
 1          The Local Rules of Practice state that the court’s electronic files constitute its official

 2   record. LR IC 1-1(e). With the limited exception of the documents defined in LR IC 1-1(c),

 3   litigants must electronically file all submissions to the court through the CM/ECF system. This

 4   includes all exhibits, see LR IA 10-3, LR IC 2-2, and sealed documents, see LR IA 10-5, LR IC

 5   4-1. When documents contain personal-data identifiers, such as social security and financial

 6   account numbers, home addresses, and dates of birth, parties must redact the information from all

 7   documents submitted to the court. Fed. R. Civ. P. 5.2; LR IC 6-1(a); see also In re Roman Catholic

 8   Archbishop of Portland, 661 F.3d 417, 425 (9th Cir. 2011). Where a vast number of personal data

 9   identifiers make redactions impractical and redactions would require significant time and

10   manpower, a party may seek leave of the court to file the unredacted documents under seal. Foltz

11   v. State Farm Mut. Ins. Co., 331 F.3d 1122, 1135, 1136–37 (9th Cir. 2003).

12          Although public policy favors access to court records, Rule 5.2 of the Federal Rules of

13   Civil Procedure and Local Rule IC 6-1 recognize that such records could easily become a treasure

14   trove for identity thieves. Here, the need to protect a large amount of personal data qualifies as a

15   compelling reason for sealing the Administrative Record in connection with the parties’ dispositive

16   motions.   See id.   Redactions are not practical for the large number of documents in the

17   Administrative Record and would not leave meaningful information available to the public since

18   the 4,428 pages are replete with personal identifiers. See id. at 1137; In re Roman Catholic

19   Archbishop, 661 F.3d at 425. In addition, redactions cannot be accomplished with minimal effort;

20   rather, they would require significant time and manpower. The court therefore finds compelling

21   reasons for the Administrative Record to be filed under seal.

22          However, granting Lincoln National’s request to submit a CD will not make the 4,428

23   pages of documents contained in the Administrative Record the court’s official record. The

24   Administrative Record is not one of the limited exceptions for electronic filing defined in LR IC

25   1-1(c) or an in camera submission, LR IA 10-4. The motion does not indicate the Administrative

26   Record contains “oversized” documents unsuitable for electronic filing.          See LR IA 10-3

27   (“Oversized exhibits” exceed “8 ½ by 11 inches”); LR IC 1-1(c)(11) (“large maps, diagrams,

28   photographs, and drawings”). The volume of documents in the Administrative Record will not
                                                      2
 1   complicate its electronic filing under seal or create a burden for Lincoln National. See ECF No. 41-

 2   1, Furman Decl., ¶ 4. Voluminous Administrative Records containing sensitive medical and other

 3   personal information such as Social Security cases are filed electronically and under seal. The

 4   CM/ECF filing system allows parties to upload Portable Document Format (PDF) documents in

 5   multiple attachments. LR IC 2-2(a)(1). Each attachment may reach a maximum PDF file size of

 6   15 MBs. The court therefore instructs Lincoln National to electronically file the Administrative

 7   Record under seal in accordance with the Local Rules by November 13, 2018.

 8          Failure to follow the Local Rules and CM/ECF filing requirements may delay and

 9   complicate the court’s review. Counsel are responsible for informing themselves and instructing

10   their staff regarding the correct electronic filing procedures. The parties are encouraged to contact

11   the CM/ECF Helpdesk at (702) 464-5555 prior to filing should they have any technical questions.

12   For additional direction, the parties may also refer to the updated procedures in CM/ECF Version

13   4.0 Enhancements and Changes, which is available on the court’s website.

14          Accordingly,

15          IT IS ORDERED:

16          1. Defendant Lincoln National Life Insurance Company’s Unopposed Motion to Permit

17              Filing of Unredacted Administrative Record on CD Under Seal (ECF No. 40) is

18              GRANTED in part and DENIED in part.

19          2. On or before November 13, 2018, Defendant Lincoln National must electronically file

20              the Administrative Record under seal in accordance with the Local Rules of Practice.

21          Dated this 8th day of November 2018.

22                                                         ____________________________________
                                                           PEGGY A. LEEN
23                                                         UNITED STATES MAGISTRATE JUDGE
24

25

26

27

28
                                                      3
